Citation Nr: 1606660	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The issue of entitlement to an increased rating for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: Parkinson's disease sleep disturbance, rated 30 percent disabling; carpal tunnel syndrome with peripheral neuropathy and Parkinson's disease of the right upper extremity, rated 30 percent disabling; Parkinson's disease with balance impairment, bradykinesia, or slowed motion, rated 30 percent disabling; type 2 diabetes with hypertension, rated 20 percent disabling; anxiety disorder, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; carpal tunnel syndrome with peripheral neuropathy and Parkinson's disease of the left upper extremity, rated 10 percent disabling; pilonidal cyst, rated noncompensable; erectile dysfunction, rated noncompensable; Parkinson's disease difficulty chewing or swallowing, rated noncompensable; Parkinson's disease loss of automatic movements on the left, rated noncompensable; and Parkinson's disease loss of automatic movements on the right, rated noncompensable.  His combined disability rating is currently 80 percent.
 
2.  The Veteran's service-connected disabilities, alone, preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: Parkinson's disease sleep disturbance, rated 30 percent disabling; carpal tunnel syndrome with peripheral neuropathy and Parkinson's disease of the right upper extremity, rated 30 percent disabling; Parkinson's disease with balance impairment, bradykinesia, or slowed motion, rated 30 percent disabling; type 2 diabetes with hypertension, rated 20 percent disabling; anxiety disorder, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; carpal tunnel syndrome with peripheral neuropathy and Parkinson's disease of the left upper extremity, rated 10 percent disabling; pilonidal cyst, rated noncompensable; erectile dysfunction, rated noncompensable; Parkinson's disease difficulty chewing or swallowing, rated noncompensable; Parkinson's disease loss of automatic movements on the left, rated noncompensable; and Parkinson's disease loss of automatic movements on the right, rated noncompensable.  His combined disability rating is currently 80 percent.  
The service-connected carpel tunnel syndrome with peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities all result from a common etiology (i.e., type 2 diabetes).  The combined rating for these disabilities is 50 percent.  Similarly, the service-connected Parkinson's disease and sleep disturbance have a combined rating of 50 percent.  As the additional service-connected disabilities bring the combined disability rating to 80 percent, the Veteran meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

VA examination reports dated in January 2004, October 2006, December 2008, and January, April, and December 2010, as well as a September 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), indicate that the Veteran completed two years of college and that after service he worked in a paper mill for 40 years as a maintenance worker, a pipe fitter, and a supervisor and in the machine ship.  He retired sometime between 2000 and 2003 due to knee and back problems, and was reportedly unable to secure or follow any substantially gainful occupation due to diabetes and neuropathy.  While employed, he experienced some problems due to his psychiatric disability in that he was irritable and easily angered, had difficulty coping with his supervisors, and had to occasionally leave work due to anxiety attacks.

The October 2006 examination report includes an opinion that the Veteran's psychiatric disability resulted in no occupational impairment and that his contention that he was unemployed due to the effects of a psychiatric disability was not supported by the diagnosis and findings made during the October 2006 examination.  Rather, he retired secondary to knee and back problems and was fully employed up until the time that he experienced those problems.  The examiners who conducted the January 2004 and January 2010 examinations concluded that the Veteran's psychiatric disability resulted in only mild occupational impairment.  The January 2004 examiner explained that the Veteran had been able to work for 40 years despite his anxiety attacks and was able to cope with his disability.  

The examiner who conducted a December 2010 VA general medical examination concluded that the Veteran's diabetes (and all of its diagnosed complications) would affect the Veteran's occupational activities in that they resulted in decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, and pain.  Overall, the Veteran's service-connected diabetes and peripheral neuropathy would preclude any significant gainful physical employment, but they would not preclude sedentary employment.  Also, his service-connected erectile dysfunction would not affect employment.

A May 2011 VA psychiatric examination report reflects that the Veteran was employed part time in car delivery.  Hence, the psychologist who conducted the examination opined that the Veteran was not unemployable.

In his September 2011 notice of disagreement and on an October 2011 VA Form 21-8940, the Veteran reported that he only worked 16 hours per week as a driver, that his total earned income for the previous 12 months was $4,000, that his employer "work[ed] around [his] service connected disabilities," and that he worked in a controlled environment where he was allowed to miss several days of work if necessary.  For example, he did not have to go to work if he experienced flare ups of his diabetes or anxiety.  He contended that he was unable to secure or follow any substantially gainful occupation due to service-connected disabilities, including diabetes and a psychiatric disability.  

An October 2011 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) indicates that the Veteran began working as an auction driver in March 2011, that he only worked 19 hours per week at this job, that he had earned $4,208.65 during the previous 12 months, and that he had not been offered any concessions by reason of age or disability.

The report of a December 2014 VA Parkinson's disease examination reflects that the manifestations of the Veteran's service-connected Parkinson's disease included mild balance impairment, moderate bradykinesia or slowed motion, mild loss of automatic movements, and mild to moderate upper extremity tremors.  The physician assistant who conducted the examination concluded that the Parkinson's disease impacted the Veteran's ability to work in that he did not qualify for any type of gainful employment.

During the September 2015 hearing, the Veteran reported that he was no longer employed as a part time driver due to the symptoms of his service-connected Parkinson's disease, which included numbness and tingling in his arms.  He had to regularly get up and down due to his arm and leg symptoms and he claimed that he was no longer able to perform any type of gainful employment.

In sum, the evidence indicates that the Veteran's full time employment ended sometime between 2000 and 2003 due to non service-connected back and knee disabilities.  Although he subsequently worked on a part time basis as a driver for a period of time, this employment was not gainful, and the Veteran reported that he was offered a protective work environment during this employment.  He was unemployed at the time of the September 2015 hearing, and was reportedly unable to perform any type of gainful employment.  Although some non service-connected disabilities appear to have contributed to the Veteran's loss of full time employment, the opinions of the examiners who conducted the December 2010 and December 2014 examinations support a conclusion that the Veteran's service-connected diabetes, peripheral neuropathy, and Parkinson's disease, alone, collectively result in an inability to perform any gainful employment.  In light of the above evidence and the medical opinions of record and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is therefore granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted.



REMAND

The evidence suggests that the Veteran's service-connected psychiatric disability may have worsened since his last VA examination in May 2011.  See, e.g., Board Hearing Transcript at 8.  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's psychiatric disability is triggered.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA records of treatment, to specifically include:
(a) all records from the VA Medical Center in Mountain Home, Tennessee dated from November 2014 through the present; and
(b)  all such records from any other sufficiently identified VA facility.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, and fully describe the impact of the disability on his occupational and social functioning.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  After completion of the above development, readjudicate the claim.  If the full benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


